IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,               : No. 34 EM 2016
                                            :
                    Respondent              :
                                            :
                                            :
             v.                             :
                                            :
                                            :
GARNELL GRANT,                              :
                                            :
                    Petitioner              :


                                       ORDER



PER CURIAM

      AND NOW, this 15th day of April, 2016, the Petition for Leave to File Petition for

Allowance of Appeal Nunc Pro Tunc is GRANTED.

      This matter is REMANDED to the Court of Common Pleas of Philadelphia

County, which is directed to appoint new counsel within 45 days.         A Petition for

Allowance of Appeal shall be filed within 30 days of new counsel’s appointment.